DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. US 2020/0075729 in view of Toda et a. US 2019/0378724.
Re claim 1, Yen teaches a method of manufacturing a semiconductor device (fig2-12), comprising: 
forming a fin structure (116A and 116B, fig10, [59]) having a channel region (116A as p channel and 116B as n channel, [59]) protruding from an isolation insulating layer (120, fig10, [52]) disposed over a semiconductor substrate (100, fig10, [38]); 
performing a cleaning operation (native oxide remove, [56]); and 
forming an epitaxial semiconductor layer (126, fig14B, [55]) over the channel region, 
wherein the cleaning operation and the forming the epitaxial semiconductor layer are performed in a same chamber without breaking vacuum (in situ process of forming 126 after native oxide cleaning, [56]).
Yen is silent regarding the cleaning operation is a chemical dry etching using a mixed gas of HF, NH3 and N2, and a flow rate ratio of HF, NH3 and N2 is 1:1:2.75 to 5:1:6.5.
Toda teaches a oxide removing chemical dry etching using a mixed gas of HF (100-500sccm, [117]), NH3 (100-500sccm, [117]) and N2 (100-2000sccm, [117]), under a temperature of 10-75C ([117]) and pressure of 0.1-3 Torr ([117]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yen and Toda to add in a dilute N2 gas with controlled etch rate at low temperature and prevent structure degrade during the etching process (Toda, [118]).
Re claim 2, Yen modified above teaches the method of claim 1, wherein a pressure during the chemical dry etching is 0.1 Torr to 0.5 Torr (Toda, [117]).
Re claim 3, Yen modified above teaches the method of claim 1, wherein the cleaning operation is performed at a temperature in a range from 30C to 100C (Toda, [117]).
Re claim 4, Yen modified above teaches the method of claim 1, wherein the cleaning operation is performed for a time duration in a range from 5 min to 15 min (Yen, [56]).
Re claim 5, Yen modified above teaches the method of claim 1, further comprising performing a sublimation operation between the cleaning operation and the forming the epitaxial semiconductor layer to remove by- products of the cleaning operation (Yen, [57]).
Re claim 6, Yen modified above teaches the method of claim 5, wherein the sublimation operation is performed at a temperature (Yen, when sublimation is set close to 300C in the range of 50-300C, [57]) higher than the cleaning operation (Toda, 10-75C, [117]; Yen, [56]) and lower than the forming the epitaxial semiconductor layer (Yen, 350-500C, [58]).
Re claim 7, Yen modified above teaches the method of claim 5, wherein the sublimation operation is performed in a H2 ambient (Yen, [57]).
Re claim 8, Yen teaches a method of manufacturing a semiconductor device (fig2-12), comprising: 
forming a fin structure (116A and 116B, fig10, [59]) having a channel region (116A as p channel and 116B as n channel, [59]) protruding from an isolation insulating layer (120, fig10, [52]) disposed over a semiconductor substrate (100, fig10, [38]) and a bottom region (part of 116A and 116B in contact with 118, fig10) embedded in the isolation insulating layer, wherein the channel region is made of SiGe (116, fig14A, [63]) and the bottom region is made of Si (102, fig14A, [63]), a liner dielectric layer (118, fig14A, [51]) disposed between the bottom region and the isolation insulating layer (fig14A), and a top of the liner dielectric layer exposed from the isolation insulating layer (top of 118 exposed, fig14); 
performing a cleaning operation on the channel region (native oxide remove, [56]), the isolation insulating layer and the liner dielectric layer; and 
forming an epitaxial semiconductor layer (126, fig14B, [55]) over the channel region, 
wherein the cleaning operation and the forming the epitaxial semiconductor layer are performed in a same chamber without breaking vacuum (in situ process of forming 126 after native oxide cleaning, [56]), and 
the epitaxial semiconductor layer as formed only partially covers the exposed top of the liner dielectric layer (bottom of 126 in contact with part of 118 top surface, fig14C).
Yen is silent regarding the cleaning operation is a chemical dry etching using a mixed gas of HF, NH3 and N2, and an amount of HF and NH3 with respect to a total amount of the mixed gas is equal to or more than 30 vol% to equal to or less than 80 vol%.
Toda teaches a oxide removing chemical dry etching using a mixed gas of HF (100-500sccm, [117]), NH3 (100-500sccm, [117]) and N2 (100-2000sccm, [117]), under a temperature of 10-75C ([117]) and pressure of 0.1-3 Torr ([117]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yen and Toda to add in a dilute N2 gas and adjust the mixture to control etch rate at low temperature and prevent structure degrade during the etching process (Toda, [118]).
Re claim 9, Yen modified above teaches the method of claim 14, wherein an amount of HF and NH3 with respect to a total amount of the mixed gas is equal to or more than 30 vol% to equal to or less than 80 vol% (Toda, [117]).
Re claim 11, Yen modified above teaches the method of claim 8, wherein the epitaxial semiconductor layer is a Si layer (Yen, 126, fig14C, [55]).
Re claim 12, Yen modified above teaches the method of claim 8, wherein the liner dielectric layer includes silicon nitride (Yen, 118, fig14C, [51]), and the isolation insulating layer includes silicon oxide (Yen, 120, fig14C, [52]).
Re claim 13, Yen modified above teaches the method of claim 8, wherein the forming the epitaxial semiconductor layer is performed at a temperature in a range from 350 C to 400 C (Yen, [58]).
Re claim 14, Yen modified above teaches the method of claim 8, wherein the cleaning operation is a chemical dry etching using a mixed gas of HF, NH3 and N2 (Toda, [117]), at a temperature in a range from 40 °C to 70 °C (Toda, [117]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. US 2020/0075729 in view of Toda et a. US 2019/0378724 and Chen et al. US 2019/0157156.
Re claim 10, Yen teaches the method of claim 8, a thickness of the liner dielectric layer at the top of the liner dielectric layer (118, 1-5nm, fig14C, [51]).
Yen is silent regarding wherein a thickness of the epitaxial semiconductor on the liner dielectric layer as formed is 10% to 80% of a thickness of the liner dielectric layer at the top of the liner dielectric layer.
Chen teaches wherein a thickness of the epitaxial semiconductor on the liner dielectric layer (121 of 1-2A, fig2B, [35]) to avoid material loss in the fin structure ([36]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yen and Chen to adjust the thickness of the epitaxial layer to prevent material loss in the SiGe in structure (Chen, [36]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. US 2020/0075729 in view of Toda et a. US 2019/0378724 and Wu et al. US 2019/0043857.
Re claim 15, Yen is silent regarding the method of claim 14, wherein no noble gas is added to the mixed gas.
Wu teaches only dilute gas N2 added in a HF/NH3 mix to adjust etch rate and avoid damage of the fin structure ([37]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yen in view of Toda and Wu to add only N2 gas as dilute gas to tune the etch rate and prevent structure degrade during the simplified etching process (Wu, [37]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. US 2020/0075729 in view of Toda et a. US 2019/0378724 and Sato et al. US 2019/0157049.
Re claim 16, Yen is silent regarding the method of claim 8, wherein the chamber is a furnace in which multiple substrates are processed at the same time.
Sato teaches a furnace in which multiple substrates are processed at the same time capable to uniformly process all the substrates (fig10, [5]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yen and Sato to use a process chamber capable to uniformly process a substrate (Sato, [5]).

Allowable Subject Matter
Claims 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: currently claim 21 include allowable matter because the closest prior art does not appear to disclose, alone or in combination, the limitations related to the structure of the wall fin between the first pair of semiconductor fins.
Specifically, the limitations are material to the inventive concept of the application in hand to form different wall isolation structure between fins with different spacing.
Dependent claims 22-24 are respectively dependent on currently amended allowable independent claim 21. Therefore, claims 22-24 incorporate the allowable limitations of claim 21. Consequently, claims 22-24 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812